DETAILED ACTION
Applicant’s filing AFCP dated Dec. 30, 2020.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was communicated with Mr. Emmanuel A. Rivera (Reg. No. 45,760) on 02/03/2021 to place the claims in the condition for allowance.
In the claims filed on 12/30/2020, further amend as below:
1.	(Currently Amended) A computer implemented method for updating or upgrading connected devices comprising: 
analyzing usage of the connected devices by a feedback learning mechanism to configure or re-configure input features and adjust or re-adjust timing of one or plurality of devices to go in offline mode based on efficiency handling of tasks covered by alternate devices; 
forming a hierarchical representation of the connected devices, based on dependency of the connected devices and the 
the hierarchical representation to create a model to update or upgrade the connected devices; and 
creating a schedule based on the model that minimizes risk and maximize availability of the connected devices
,wherein the model considers factors that include device redundancy, device availability, device usage, and device priority.
5.	(Cancelled)
8. 	(Currently Amended) A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for updating or upgrading connected devices and comprising instructions executable by the processor and configured for: 
analyzing usage of the connected devices by a feedback learning mechanism to configure or re-configure input features and adjust or re-adjust timing of one or plurality of devices to go in offline mode based on efficiency handling of tasks covered by alternate devices; 
forming a hierarchical representation of the connected devices, based on dependency of the connected devices and the 
performing machine learning as to the usage and the hierarchical representation to create a model to update or upgrade the connected devices; and 

,wherein the model considers factors that include device redundancy, device availability, device usage, and device priority.
12.	(Cancelled)
15. 	(Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: 
analyzing usage of the connected devices by a feedback learning mechanism to configure or re-configure input features and adjust or re-adjust timing of one or plurality of devices to go in offline mode based on efficiency handling of tasks covered by alternate devices; 
forming a hierarchical representation of the connected devices, based on dependency of the connected devices and the 
performing machine learning as to the usage and the hierarchical representation to create a model to update or upgrade the connected devices; and 
creating a schedule based on the model that minimizes risk and maximize availability of the connected devices
,wherein the model considers factors that include device redundancy, device availability, device usage, and device priority.
19.	(Cancelled)

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “analyzing usage of the connected devices by a feedback learning mechanism to configure or re-configure input features and adjust or re-adjust timing of one or plurality of devices to go in offline mode based on efficiency handling of tasks covered by alternate devices; forming a hierarchical representation of the connected devices, based on dependency of the connected devices and the timing for a set/subset of devices to go offline for an update and/or upgrade, as requested by the devices” as recited in independent claims 1, 8, and 15. Claims 2-7, 9-14, and 16-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191